                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  IN THE MATTER OF THE                                )
  GUARDIANSHIP OF CHARLES R. SHORETTE                 ) No. 1:19-cv-04430-JMS-MJD


                                              ORDER

       This matter was removed from the Madison Circuit Court, [Filing No. 1], where the

petitioner, Karen R. Shorette, had filed a Petition to Reinstate Guardian as Representative Payee

(the “Petition”), [Filing No. 1-1 at 8-10]. Robert Wilkie, Secretary of Veterans Affairs, United

States Department of Veterans Affairs (the “Secretary”), filed a motion to dismiss Ms. Shorette’s

Petition, [Filing No. 3 at 1], which the Court granted in part, remanding the matter to the Madison

Circuit Court. [Filing No. 11.] On March 24, 2020, the Secretary filed a Motion to Reconsider

Order of Remand, [Filing No. 14], which is now ripe for the Court’s consideration.

                                                I.
                                         LEGAL STANDARD

       “Motions to reconsider ‘are not replays of the main event.’” Dominguez v. Lynch, 612 Fed.

App’x 388, 390 (7th Cir. 2015) (quoting Khan v. Holder, 766 F.3d 689, 696 (7th Cir. 2014)). A

motion to reconsider is only appropriate where the Court has misunderstood a party, where the

Court has made a decision outside the adversarial issues presented to the Court by the parties,

where the Court has made an error of apprehension (not of reasoning), where a significant change

in the law has occurred, or where significant new facts have been discovered. Bank of Waunakee

v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). Because such problems

“rarely arise,” a motion to reconsider “should be equally rare.” Id. (citation and quotation omitted).




                                                  1
                                                  II.
                                            DISCUSSION

       The Secretary argues that the Court correctly held that it lacked subject matter jurisdiction

over the Petition, but it incorrectly determined that it does not have the capacity to dismiss the

case. [Filing No. 14 at 1.] The Secretary argues that, because “the only way to challenge the VA’s

decision to appoint [a certain] federal fiduciary is through the mechanism set up by Congress, a

mechanism that does not allow for review by the state court or a federal court in our circuit,” Evans

v. Greenfield Banking Co., 774 F.3d 117, 1122 (7th Cir. 2014), the Court should dismiss the case

rather than remand the matter to the state court from which the case was removed. [Filing No. 14

at 1-2.] The Secretary also cites a Sixth Circuit case citing the Evans decision, holding that

dismissal, rather than remand to state court, is proper because “a remand to state court would be

pointless,” because the state court would not “have jurisdiction to revisit the Secretary’s

determination as to [one’s] entitlement to benefits.” Est. of West v. U.S. Dep’t. of Veterans Affairs,

895 F.3d 432, 435 (6th Cir. 2018). The Secretary argues that dismissal, rather than remand, would

be in keeping with prior decisions of courts in this district and with the general principles regarding

the proper disposition of cases where jurisdiction is lacking. [Filing No. 14 at 2-3.]

       Ms. Shorette did not file a response.

       “Motions for reconsideration serve a limited function: to correct manifest errors of law or

fact or to present newly discovered evidence.”          Publishers Resource, Inc. v. Walker-Davis

Publications, Inc., 762 F.2d 557, 561 (7th Cir. 1985) (quoting Keene Corp. v. Int’l Fidelity Ins.

Co., 561 F. Supp. 656, 665 (N.D. Ill. 1982)) (citation omitted). The Secretary’s Motion to

Reconsider Order of Remand is within the limited scope of those permitted functions because it

seeks to correct a manifest error of law. Although typically a district court shall remand a case if

it appears that it lacks subject matter jurisdiction, in situations where the state court also lacks
                                                  2
jurisdiction, the case should be dismissed rather than remanded. See Est. of West, 895 F.3d at 435;

Evans, 774 F.3d at 1124 (7th Cir. 2014) (holding “[t]he district court was right to grant the motion

to dismiss the case.”). The Court agrees with the Secretary that this matter should have been

dismissed, rather than remanded. Accordingly, the Secretary’s Motion to Reconsider Order of

Remand, [Filing No. 14], is GRANTED.

                                               III.
                                            CONCLUSION

    For the foregoing reasons, the Court:

       •   GRANTS the Secretary’s Motion to Reconsider Order of Remand, [14];

       •   VACATES IN PART the Court’s Order dated February 27, 2020, to the extent the

           Court ordered that this matter be remanded the Madison Circuit Court, [11]; and

       •   ORDERS that the case is DISMISSED for lack of jurisdiction.

    Final judgment shall enter accordingly.


     Date: 4/14/2020




Distribution via ECF only to all counsel of record



Distribution via U.S. Mail to:

Clerk of the Madison Circuit Court County Court
Madison County Government Center
16 E. 19th St.
Anderson, IN 46016



                                                 3
